Citation Nr: 0836318	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  94-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a result of an undiagnosed illness.  

3.  Entitlement to service connection for disability 
exhibited by shortness of breath, to include as a result of 
an undiagnosed illness.  

4.  Entitlement to service connection for disability 
exhibited by insomnia, to include as a result of an 
undiagnosed illness.  

5.  Entitlement to service connection for disability 
exhibited by ringing in the ears, to include as a result of 
an undiagnosed illness.  

6.  Entitlement to service connection for disability 
exhibited by right upper extremity symptoms, to include as a 
result of an undiagnosed illness.  

7.  Entitlement to service connection for back disability, to 
include as a result of an undiagnosed illness.  

8.  Entitlement to service connection for left shoulder 
disability, to include as a result of an undiagnosed illness.  

9.  Entitlement to service connection for bilateral knee 
disability, to include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran's psychiatrist


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1969 
to April 1971 and from January 1991 to October 1991.  During 
that time, and specifically from February 1991 to September 
1991, the veteran served in Southwest Asia.  In addition, the 
veteran had various periods of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA).  Specifically, in a January 1994 
decision, the VA Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico denied service connection for 
post-traumatic stress disorder (PTSD).  Also, in a December 
1995 determination, the RO in Nashville, Tennessee denied 
service connection for left shoulder, bilateral knee, 
fatigue, shortness of breath, insomnia, ringing in the ears, 
right upper extremity, and back symptoms, to include as a 
result of an undiagnosed illness.  

In October 2003, the Board remanded the veteran's appeal to 
the San Juan RO, through the Appeals Management Center (AMC) 
in Washington, D.C. for further evidentiary development.  
Following completion of the requested actions, as well as a 
continued denial of the issues on appeal in December 2007, 
the AMC returned the veteran's case to the Board for further 
appellate review.  

The left shoulder and bilateral knee claims are addressed in 
the REMAND portion of the decision below and are being 
REMANDED to the RO via the AMC, in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The veteran does not have chronic fatigue syndrome, and 
he does not exhibit fatigue symptoms due to any undiagnosed 
illness that are manifested to a degree of at least 10%.  

3.  The veteran does not have a disability manifested by 
fatigue that is associated with his service.  

4.  The veteran does not exhibit shortness of breath due to 
any undiagnosed illness that is manifested to a degree of at 
least 10%.  

5.  The veteran does not have a disability manifested by 
shortness of breath that is associated with his service.  

6.  The veteran does not exhibit insomnia due to any 
undiagnosed illness that is manifested to a degree of at 
least 10%.  

7.  The veteran does not have a disability manifested by 
insomnia that is associated with his service.  

8.  The veteran does not exhibit ringing in the ears due to 
any undiagnosed illness that is manifested to a degree of at 
least 10%.  

9.  The veteran does not have tinnitus associated with his 
service.  

10.  The veteran's right upper extremity symptoms have been 
attributed to the known clinical diagnosis of arthritis of 
the right shoulder.  

11.  The veteran did not exhibit chronic right shoulder 
disability in service or arthritis of the right shoulder 
within one year of separation from service, and no such 
diagnosed disorder is associated in any way with his active 
military duty.  

12.  The veteran's back symptoms have been attributed to the 
known clinical diagnosis of moderate degenerative 
mid-thoracic spondylosis.  

13.  The veteran did not exhibit chronic back disability in 
service, and degenerative mid-thoracic spondylosis is not 
associated in any way with his active military duty.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  The criteria for a grant of service connection for a 
disability manifested by chronic fatigue, including chronic 
fatigue syndrome, have not been met.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

3.  The criteria for a grant of service connection for a 
disability manifested by shortness of breath, including as a 
result of an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).  

4.  The criteria for a grant of service connection for a 
disability manifested by insomnia, including as a result of 
an undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).  

5.  The criteria for a grant of service connection for a 
disability manifested by ringing of the ears, including as a 
result of an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).  

6.  The criteria for a grant of service connection for a 
disability manifested by right upper extremity pain, 
Including as a result of an undiagnosed illness, have not 
been met, and arthritis of the right shoulder may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2007).  

7.  The criteria for a grant of service connection for a 
disability manifested by back pain, including as a result of 
an undiagnosed illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a November 2004 letter notified the 
veteran of the criteria for his service connection claims.  
In addition, this document informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Also, in December 2007, the veteran was informed of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as the 
Board will discuss in the following decision, the criteria 
for the veteran's service connection claims have not been 
met.  Thus, no ratings or effective dates will be assigned, 
and there can be no possibility of any prejudice to the 
veteran in proceeding with the issuance of a final decision 
of the claims adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Clearly, the November 2004 and December 2007 correspondence 
was issued after the initial adjudication (and denial) of the 
veteran's service connection claims in January 1994 and 
December 1995.  Thereafter, however, the veteran's claims 
were re-adjudicated, and, in light of the continued denial of 
those issues, a supplemental statement of the case (SSOC) was 
issued.  As such, the timing defect occurring in the present 
appeal was cured.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issues on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  A copy of the most recent 
SSOC was furnished to the veteran's representative in 
December 2007.  The representative declined to submit any 
further argument in support of the veteran's appeal.  
Additionally, the veteran has been accorded several pertinent 
VA examinations.  

The Board acknowledges that the veteran has not been accorded 
a VA examination relevant to his claim for service connection 
for ringing in the ears, to include as a result of an 
undiagnosed illness.  As the Board will discuss in the 
following decision, however, the claims folder contains no 
competent evidence of a chronic disability manifested by 
ringing in the veteran's ears to a degree of at least 10% and 
no competent evidence of a diagnosis of tinnitus.  
Consequently, the Board concludes that a remand to accord the 
veteran a VA examination pertinent to this service connection 
claim is not necessary.  VA's duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in response to the most recent SSOC which was issued in 
December 2007, the veteran responded shortly thereafter that 
he had no other information or evidence to submit.  
Consequently, the Board will proceed to adjudicate the 
following issues on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



II.  Analysis

        A.  Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

Although the veteran has consistently claimed that he served 
in combat in both the Republic of Vietnam and during his 
service in the Persian Gulf, his service personnel records do 
not substantiate his purported participation in combat.  His 
purported in-service stressors include seeing wounded and 
dead servicemen at the front line when he went there to 
distribute pay during his Persian Gulf service between 
February and September 1991.  He also maintains that he heard 
bombs exploding and sometimes assisted in the retrieval of 
dead bodies during his service in Vietnam.  

The appropriate stressor-corroborating agency has confirmed 
that Dhahran, Saudi Arabia [the location of the veteran's 
base camp (prior to his deployment)] was subjected to several 
Iraqi missile attacks on February 25, 1991.  Significantly, 
however, this agency was unable to confirm whether the 
veteran was at that base camp at that time or was at another 
location in Saudi Arabia.  

Further, despite several requests, the veteran has not 
provided more specific description of his stressor incidents 
such as dates, places, or names of individuals involved.  The 
descriptions, as submitted by the veteran, are so vague that 
any further attempt to corroborate them would be futile.  

Moreover, the overall evidence of record indicates that the 
veteran does not have PTSD.  Outpatient records reflect 
diagnoses of PTSD between September 1993 and April 2003.  
However, the veteran was found to be unfit for reserve 
service in April 1994 due to an affective disorder and major 
depression.  Subsequent medical records reflect consistent 
findings of major depression as well as anxiety and 
vegetative signs secondary to family problems.  VA 
examinations in 1993 and 1994 were negative for PTSD.  The 
veteran underwent a psychiatric examination by a board of 3 
psychiatrists who concluded that he did not exhibit PTSD.  
Most recently, following review of the claims folder and an 
interview with the veteran at the July 2007 VA examination, 
the examiner diagnosed a depressed mood.  

Clearly, a preponderance of the competent evidence of record 
illustrates that the veteran has a psychiatric disability 
other than PTSD.  As a clear preponderance of the evidence is 
against a finding that the veteran has PTSD, further 
discussion of in-service stressors and consideration of any 
association between those in-service stressors and current 
symptomatology, is not necessary.  38 C.F.R. § 3.304(f) 
(2007).  Indeed, without a finding that the veteran has PTSD, 
service connection for the disorder cannot be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which 
the Court held that, in the absence of proof of a present 
disability, there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  

        

B.  Service Connection for Remaining Disabilities

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
(including, for example, chronic fatigue syndrome) which 
became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10% or more within a presumptive period following 
service in the Southwest Asian theater of operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007).  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  In particular, 
the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now 
codified at 38 C.F.R. § 3.317).  With exceptions not here 
applicable, current law requires that in order to obtain 
compensation for an undiagnosed illness, the disability in 
question must not be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2007).  

If a disability is shown to be attributable to a known 
clinical diagnosis, service connection may be established for 
the diagnosed entity on a "direct" basis.  Generally 
speaking, "direct" service connection is warranted where 
the evidence of record establishes that a particular 
disability resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

        1.  Chronic Fatigue

Service treatment records are negative for complaints of, 
treatment for, or findings of any such relevant disability.  
Fatigue (or tiredness) was first noted at a VA systemic 
conditions examination conducted in February 1995.  The 
examiner diagnosed chronic fatigue syndrome by history and 
concluded that the veteran's complaints of fatigue were not 
etiologically related to his Persian Gulf service.  

Subsequent medical records reflect complaints of fatigue from 
March 1997 to October 1999.  No more recent findings of 
fatigue are shown in the post-service medical records until 
July 2007, when the veteran underwent a VA chronic fatigue 
syndrome examination.  At that time, the veteran described 
fatigue only after some exercising but denied fatigue lasting 
24 hours or longer after exercise or an acute onset of 
fatigue.  The examiner concluded that the veteran does not 
meet the criteria for chronic fatigue syndrome.  

Clearly, therefore, medical evidence of record does not 
include a diagnosis of chronic fatigue syndrome.  With regard 
to the etiology of the veteran's complaints of fatigue, the 
Board acknowledges that the February 1995 VA examiner 
concluded that the veteran's complaints of tiredness and 
fatigue are not the result of his Persian Gulf service.  The 
claims folder contains no competent evidence refuting this 
doctor's opinion.  

In light of this unrefuted medical opinion, as well as the 
relatively few complaints of fatigue and tiredness in recent 
years, the Board finds that the veteran does not have an 
undiagnosed illness exhibited by fatigue which became 
manifest to a degree of 10% or more within a presumptive 
period following service in the Southwest Asian theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2007).  

Further, the claims folder contains no competent evidence of 
a diagnosis of a disability manifested by fatigue.  Without 
such evidence, service connection for such a disorder cannot 
be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim) and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  Based 
on the evidentiary posture discussed herein, the 
preponderance of the evidence is clearly against the claim 
for service connection for a disability manifested by 
fatigue.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


        2.  Shortness of Breath

The veteran has pursued a claim for service connection for 
disability exhibited by shortness of breath.  Service 
treatment records, however, are negative for complaints of, 
treatment for, or findings of any such relevant disability.  
Further, the numerous respiratory examinations, including 
pulmonary function testing and chest X-rays, that have been 
completed since the veteran's separation from service have 
been consistently normal.  

Absent evidence of complaints, or findings, of shortness of 
breath, the Board finds that the veteran does not have an 
undiagnosed illness which became manifest to a degree of 10% 
or more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).  

Further, the claims folder contains no competent evidence of 
a diagnosis of a disability manifested by shortness of 
breath.  Without such evidence, service connection for such a 
disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim) and Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability).  
Based on the evidentiary posture discussed herein, the 
preponderance of the evidence is clearly against the claim 
for service connection for a disability manifested by 
shortness of breath.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The benefit-of-the-doubt rule does not apply, 
and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

        3.  Insomnia

The veteran has also pursued a claim for service connection 
for disability exhibited by insomnia.  Service treatment 
records, however, are negative for complaints of, treatment 
for, or findings of any such pertinent disability.  According 
to post-service medical records, in March 1999, the veteran 
sought treatment for complaints of insomnia, including being 
able to sleep only 3-4 hours per night.  The examiner 
described the veteran's complaints as a sleep pattern 
disturbance.  At the July 2007 VA examination, the veteran 
complained of insomnia and reported that, with medication, he 
can sleep from approximately 8:00 p.m. to midnight and 
thereafter for a short period of time beginning around 4:00 
a.m. or 5:00 a.m.  

By the veteran's own admission, his sleep disturbance has 
improved, and he is now able to sleep longer.  Such evidence 
does not support a finding that the veteran has an 
undiagnosed illness which became manifest to a degree of 10% 
or more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).  

Further, the claims folder contains no competent evidence of 
a diagnosis of a disability manifested by insomnia.  Without 
such evidence, service connection for such a disorder cannot 
be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim) and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  Based 
on the evidentiary posture discussed herein, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for a disability 
manifested by insomnia.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

        4.  Ringing in the Ears

In addition, the veteran has pursued a claim for service 
connection for ringing in his ears.  Significantly, however, 
service treatment records are negative for complaints of, 
treatment for, or findings of any such pertinent disability.  

According to post-service medical records, at a February 1995 
VA systemic conditions examination, the veteran described 
tinnitus since 1992.  The remainder of the post-service 
medical reports are, however, negative for complaints, and 
findings, of ringing in the veteran's ears.  In January 1992, 
the veteran complained of a two-month history of vertigo, but 
he did not describe ringing in his ears.  An examination 
conducted at that time demonstrated normal ears.  The 
treating physician diagnosed "vertigo-acute 
labyrinthitis."  

Without competent evidence of findings of ringing in the 
veteran's ears, the Board must find that the veteran does not 
have an undiagnosed illness exhibited by ringing in the ears 
which became manifest to a degree of 10% or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007).  

Further, without competent evidence of a diagnosis of 
tinnitus, service connection for such a disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim) and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  Based 
on the evidentiary posture discussed herein, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for tinnitus.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

        5.  Right Upper Extremity Symptoms

The veteran describes pain in his right upper extremity.  
Service treatment records are negative for complaints of, 
treatment for, or findings of a right upper extremity 
disability.  According to post-service medical reports, 
X-rays taken of the veteran's right shoulder in April 2004 
showed mild degenerative changes of the acromioclavicular 
joint.  

Significantly, evidence of record show that the veteran's 
right upper extremity complaints have been attributed to the 
known clinical diagnosis of degenerative changes (e.g., 
arthritis).  As a result, service connection cannot be 
granted for such symptomatology as due to an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(1)(ii) (2007).  

As to the question of whether service connection is warranted 
for arthritis of the veteran's right shoulder on a direct 
basis, the Board notes that right shoulder disability was not 
exhibited in service and arthritis of the right shoulder was 
first diagnosed in April 2004-more than 13 years after the 
veteran's discharge from service.  Significantly, the claims 
folder contains no competent evidence associating this 
currently diagnosed disability with the veteran's active 
service.  Based on this evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for such a disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and service 
connection for arthritis of the right shoulder must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

        6.  Back Symptoms

Throughout the current appeal, the veteran has described back 
pain.  Service treatment records are essentially negative for 
complaints of, treatment for, or findings of a back 
disability.  At the September 1991 separation examination, 
the veteran denied ever having experienced recurrent back 
pain.  The evaluation demonstrated that the veteran's spine 
was normal.  Post-service X-rays taken of the veteran's back 
in April 2001 showed moderate degenerative mid-thoracic 
spondylosis.  

Significantly, evidence of record shows that the veteran's 
back complaints have been attributed to the known clinical 
diagnosis of moderate degenerative mid-thoracic spondylosis.  
As a result, service connection cannot be granted for such 
symptomatology as due to an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(ii) (2007).  

As to the question of whether service connection is warranted 
for chronic back disability on a direct basis, the Board 
notes that degenerative mid-thoracic spondylosis was not 
diagnosed (and was not found on radiographic films) until 
April 2001-more than 10 years after the veteran's discharge 
from service.  Significantly, the claims folder contains no 
competent evidence associating currently back disability with 
the veteran's active service.  Based on this evidentiary 
posture, the preponderance of the evidence is clearly against 
the veteran's claim for service connection for such a 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
service connection for arthritis of the right shoulder must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for PTSD is denied.  

Service connection for disability exhibited by chronic 
fatigue, to include as a result of an undiagnosed illness, is 
denied.  

Service connection for disability exhibited by shortness of 
breath, to include as a result of an undiagnosed illness, is 
denied.  

Service connection for disability exhibited by insomnia, to 
include as a result of an undiagnosed illness, is denied.  

Service connection for disability exhibited by ringing in the 
ears, to include as a result of an undiagnosed illness, is 
denied.  

Service connection for right upper extremity disability, to 
include as a result of an undiagnosed illness, is denied.  

Service connection for back disability, to include as a 
result of an undiagnosed illness, is denied.  


REMAND

After a careful review of the record, the Board finds that a 
remand of the veteran's left shoulder and bilateral knee 
claims is necessary.  Specifically, and for the following 
reasons, the Board believes that the veteran should be 
accorded VA examinations that address the nature, extent, and 
etiology of his left shoulder and bilateral knee pathology.  
On examination, the examiners should have access to, and an 
opportunity to review, the veteran's claims folder in 
conjunction with the evaluations.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  



Left Shoulder

Service treatment records reflect the veteran's periodic 
complaints of left shoulder pain since February 1983.  An 
examiner suspected osteoarthritis at a periodic examination 
conducted in December 1990.  Bursitis was shown at the 
September 1991 separation examination.  

Post-service medical records reflect treatment for, and 
evaluation of, a left shoulder disability variously diagnosed 
as:  bursitis (in December 1992 and February 1995), minimal 
degenerative joint disease (in February 1995), and arthralgia 
(in September 1997).  In light of the in-service and 
post-service left shoulder complaints and findings, the Board 
finds that a VA examination is warranted to determine the 
nature, extent, and etiology of the currently diagnosed 
disabilities of this joint.  

Knees

Service treatment records reflect the veteran's complaints of 
occasional "trick" knee since August 1975.  An examiner 
suspected osteoarthritis of the left knee at the periodic 
examination conducted in December 1990.  The veteran's 
complaints of "trick" knee were acknowledged at the 
September 1991 separation examination.  

Post-service medical records reflect treatment for, and 
evaluation of, a bilateral knee disability variously 
diagnosed as:  bilateral patellofemoral syndrome (in February 
1995), chondromalacia of the  right knee (in September 1997), 
arthralgia of both knees (in September 1997), degenerative 
joint disease of the knees (in November 1998), and mild 
degenerative changes of the right knee (in June 2000).  In 
light of the in-service bilateral knee complaints as well as 
the post-service diagnoses, the Board finds that a VA 
examination is warranted to determine the nature, extent, and 
etiology of the currently diagnosed disabilities of these 
joints.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Obtain copies of records of left 
shoulder and knee treatment that the 
veteran may have received at the VA 
Medical Center in San Juan, the 
Commonwealth of Puerto Rico since March 
2005.  Associate all such available 
records with the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any left 
shoulder and bilateral knee 
disabilities that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any left shoulder disability and 
bilateral knee disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder(s) had its(their) 
clinical onset in service or is(are) 
otherwise related to active service 
(including the various in-service 
episodes of complaints of left shoulder 
pain and "trick" knee).  Complete 
rationale should be given for all 
opinions reached.  

3.  Following the completion of the 
above, the issues of entitlement to 
service connection for left shoulder 
symptoms, to include as a result of an 
undiagnosed illness, and entitlement to 
service connection for bilateral knee 
symptoms, to include as a result of an 
undiagnosed illness should be 
re-adjudicated.  If the decisions 
remain in any way adverse to the 
veteran, he should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


